

116 HR 6180 IH: To designate the facility of the United States Postal Service located at 213 William Hilton Parkway on Hilton Head Island, South Carolina, as the “Caesar H. Wright Jr. Post Office Building”.
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6180IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Mr. Cunningham (for himself, Mr. Wilson of South Carolina, Mr. Timmons, Mr. Duncan, Mr. Rice of South Carolina, Mr. Norman, and Mr. Clyburn) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 213 William Hilton Parkway on Hilton Head Island, South Carolina, as the Caesar H. Wright Jr. Post Office Building.1.Caesar H. Wright Jr. Post Office Building(a)DesignationThe facility of the United States Postal Service located at 213 William Hilton Parkway on Hilton Head Island, South Carolina, shall be known and designated as the Caesar H. Wright Jr. Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Caesar H. Wright Jr. Post Office Building.